DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 20070004071 and hereafter Lee’071). 
As per claim 1, Lee’071 teaches (in figures 1-5) a display panel, comprising: a first substrate (2); and a second substrate (1), disposed opposite to the first substrate; wherein the first substrate comprises: a first base (110); a light-shielding layer (120), disposed on the first substrate; a color filter layer (130), disposed on the first substrate; and a common electrode layer (150), disposed on the light-shielding layer and the color filter layer; wherein the common electrode layer is provided with an opening (160) at a position opposite to the color filter layer.
As per claim 3, Lee’071 teaches (in figures 1-5) that the opening (160) is provided in the common electrode layer (150) at the position corresponding to a top of the color filter layer (130) (see figures 3 and 4).

As per claim 4, Lee’071 teaches (in figures 1-5) that the opening (160) is provided in the common electrode layer (150) and corresponds to the middle position in the width direction of the top of the color filter layer (130) (see figures 3-4).
As per claim 5, Lee’071 teaches (in figures 1-5) that the opening (160) is provided in the common electrode layer (150) at the position corresponding to an area marking from one-third point to two-thirds point of the width of the top of the color filter layer (formed at the one half point as shown in figures 3-4).
As per claim 16, Lee’071 teaches (in figures 1-5) that the first substrate (2) is a color filter substrate (see paragraph 32), and the second substrate (1) is an array substrate (see paragraph 20).
As per claim 19, Lee’071 teaches (in figures 1-5) a display device, comprising a display panel (shown in figures 3-5), the display panel comprising: a first substrate (2); and a second substrate (1), disposed opposite to the first substrate; wherein the first substrate comprises: a first base (110); a light-shielding layer (120), disposed on the first substrate; a color filter layer (130), disposed on the first substrate; and a common electrode layer (150), disposed on the light-shielding layer and the color filter layer; wherein the common electrode layer is provided with an opening (160) at a position opposite to the color filter layer.
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 20070211200 and hereafter Lee’200). 
As per claim 17, Lee’200 teaches (in figures 1-4C) a manufacturing method of a display panel, comprising: sequentially forming a light-shielding layer (221), a color filter layer (222a-c), and a common electrode layer (231) on a first base (210) to form a first substrate (see figures 4A-4C and paragraphs 65-74); and aligning and fitting the first substrate with a second substrate (see figure 3 and paragraph 75); wherein in forming the common electrode layer on the first base, the common electrode layer is etched at a position opposite to the color filter layer using a photo mask to create an opening (opening 232 is formed by etching using a photomask see figure 4C and paragraphs 69-74).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20090284695 and hereafter Kim’695) in view of Ina et al. (US Pub. 20210255509 and hereafter Ina). 
As per claim 1, Kim’695 teaches (in figure 2) a display panel (1), comprising: a first substrate (3); and a second substrate (2), disposed opposite to the first substrate; wherein the first substrate comprises: a first base (90); a light-shielding layer (92), disposed on the first substrate; a color filter layer (91), disposed on the first substrate; and a common electrode layer (94), disposed on the light-shielding layer and the color filter layer. 
Kim’695 does not teach that the common electrode layer is provided with an opening at a position opposite to the color filter layer.
However, Ina teaches (in figure 8 and 9) providing an opening (21a) in a common electrode layer (21) at a position opposite the color filter layer (23) in order to reduce the generation of bubbles in the substrate (see paragraph 64). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the openings in the device of Kim’695 as suggested by Ina in order to reduce the generation of bubbles in the substrate. 
As per claim 2, Kim’695 in view of Ina teaches that the second substrate (2 in Kim’695) comprises a plurality of pixel electrodes (82 in Kim’695) corresponding to the color filter layer (91 in Kim’695), and wherein the openings (21a from Ina) are provided at a position corresponding to only one of every two adjacent pixel electrodes in the plurality of pixel electrodes (see figures 8-9 and paragraph 87 in Ina).
As per claim 6, Kim’695 in view of Ina teaches that the first substrate (1 in Kim’695 as modified by Ina) comprises a display area (area not overlapping black matrix 92 in Kim’695)  and a non-display area (area overlapping black matrix 92 in Kim’695), and wherein the opening (21a from Ina) is provided in the common electrode layer (94 in Kim’695 as modified by Ina) in the non-display area, and at a position corresponding to an overlapping area of the light-shielding layer and the color filter layer (Ina teaches forming the openings between pixel electrodes which corresponds to the region in Kim’695 where the light-shielding layer and the color filter layer overlap).
As per claim 7, Kim’695 in view of Ina teaches that the first substrate (1 in Kim’695 as modified by Ina) comprises a display area (I in Kim’695 see figure 5) and a non-display area (S in Kim’695 see figure 5), and the light-shielding layer comprises a black matrix (92 in Kim’695) disposed in the display area; wherein the opening (21a from Ina) is provided in the common electrode layer (94 in Kim’695 as modified by Ina) disposed in the display area, and at a position corresponding to an overlapping area of the black matrix and the color filter layer (Ina teaches forming the openings between pixel electrodes which corresponds to the region in Kim’695 where the light-shielding layer and the color filter layer overlap).
As per claim 8, Kim’695 in view of Ina teaches that the second substrate (2 in Kim’695) comprises a data line (52 in Kim’695), and the black matrix (92 in Kim’695) comprises a first light-shielding strip extending along the direction of the data line (see figure 2 and paragraph 95), and wherein the position of the opening (21a from Ina) corresponds to the overlapping area of the first light-shielding strip and the color filter layer (Ina teaches forming the openings at a central position between the corners of four pixel electrodes which corresponds to the scan/data line and black matrix intersections in Kim’695 where the light-shielding layer and the color filter layer overlap).
As per claim 9, Kim’695 in view of Ina teaches that the second substrate (2 in Kim’695) comprises a scan line (22 in Kim’695), and the black matrix comprises a second light-shielding strip extending along the direction of the scan line (see figure 2 and paragraph 95), and wherein the position of the opening (21a from Ina) corresponds to the overlapping area of the second light-shielding strip and the color filter layer in the direction of the scan line (Ina teaches forming the openings at a central position between the corners of four pixel electrodes which corresponds to the scan/data line and black matrix intersections in Kim’695 where the light-shielding layer and the color filter layer overlap).
As per claim 10, Kim’695 in view of Ina teaches that the second substrate (2 in Kim’695) comprises a scan line (22 in Kim’695), and the black matrix comprises a second light-shielding strip extending along the direction of the scan line (see figure 2 and paragraph 95), and wherein the positions of the openings (21a from Ina)  correspond to the overlapping areas between both the first light-shielding strip and the second light-shielding strip with the color filter layer (Ina teaches forming the openings at a central position between the corners of four pixel electrodes which corresponds to the scan/data line and black matrix intersections in Kim’695 where the light-shielding layer and the color filter layer overlap).
As per claim 11, Kim’695 in view of Ina teaches that the opening (21a from Ina) is provided in the common electrode layer (94 in Kim’695 as modified by Ina) at the position corresponding to a side surface of the color filter layer (Ina teaches forming the openings at a location overlapping the side surfaces of the color filters as shown in figure 9).
As per claim 12, Kim’695 in view of Ina teaches that a plurality of the openings (21a from Ina) are distributed at equal intervals (see figure 8 and paragraph 87 in Ina).
As per claim 13, Kim’695 in view of Ina teaches that the opening (21a from Ina) is circular in shape, and has a radius that lies in the range of 2.5 to 5.5 microns (see paragraph 73 in Ina).
Ina does not specifically teach that the radius is the range of 3 to 10 microns.
However, while the specific range of the radius being 3-5 microns is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 14, Kim’695 in view of Ina teaches that the opening (21a from Ina) has a radius that lies in the range of 2.5 to 5.5 microns (see paragraph 73 in Ina).
Ina does not specifically teach that the opening has a radius of 5 microns.
However, while the specific range of the radius being 5 microns is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. 20090096978 and hereafter Kim’978). 
As per claim 15, Kim’978 teaches (in figures 1-2) a display panel, comprising: a first substrate (200); and a second substrate (100), disposed opposite to the first substrate; wherein the first substrate comprises: a first base (211); a light-shielding layer (221), disposed on the first substrate; a color filter layer (231), disposed on the first substrate; and a common electrode layer (251), disposed on the light-shielding layer and the color filter layer; wherein the common electrode layer is provided with an opening (252) at a position opposite to the color filter layer wherein the opening is rectangular in shape, and has an area that lies in the range of 196 square microns or more (see paragraph 59).
Kim’978 does not specifically teach that that area lies in the range of 28.3 to 314 square microns.
However, while the specific range of the area being 28.3 to 314 square microns is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 20070211200 and hereafter Lee’200) as applied to claim 17 above and in further view of Yamazaki et al. (US Pub. 20050052391 and hereafter Yamazaki). 

As per claim 18, Lee’200 teaches (in figures 1-4C) that the step of creating the opening (232) comprises: coating a photoresist (350) on the common electrode layer (240); and creating the opening by exposing, developing, and etching the common electrode layer (see figures 4B-4C and paragraphs 69-74).
Lee’200 does not specifically teach that after the opening is formed, the first substrate is annealed at a high temperature in an environment of 100~300 C.
However, Yamazaki teaches (in figure 10E) annealing a first substrate at a high temperature in an environment of 100~300 C after patterning a common electrode (90) (see paragraph 103). 
It would have been obvious to one of ordinary skill in the art at the time of filing to anneal the first substrate in Lee in the manner suggested by Yamazaki. 
The motivation would have been to reduce the resistivity of the common electrode. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ha et al. (US Pub. 20190363110) is cited for teaching openings (OP1 and OP2) for releasing gas generating by color filters (paragraph 98).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871